Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 1 of 17 PageID #: 1




                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA



CHANCE DWAYNE BEROID
                                 Plaintiff,

           vs.

CHRISTOPHER LAFLEUR, Jefferson Davis Parish
Deputy Sheriff                                                Civil Action No.
FERROLL LEBLANC, Jefferson Davis Parish
Deputy Sheriff
NAQUAN SENEGAL, Jefferson Davis Parish                         Judge:
Deputy Sheriff

                                 Defendants.                  Magistrate Judge:




                              COMPLAINT AND JURY DEMAND

                                              Introduction

       This case involves the unnecessary and violent electrical shock of Plaintiff Chance

Beroid (“Mr. Beroid”), a 30-year-old Black man. Mr. Beroid was seized on March 1, 2020 in

Jennings, Louisiana inside his parents’ home. Thereupon, without legal justification and without

any warning, he was shot with a Taser. Three Jefferson Davis Parish deputy sheriffs proceeded

to arrest him.

       Mr. Beroid suffered puncture and burn marks on his arm and back. Moreover, he suffered

trauma and emotional distress that remains to this day. He continues to feel anxious and unsafe

around law enforcement.




                                                   1
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 2 of 17 PageID #: 2




        At bottom, no grounds justified the use of a Taser. After congregating by Mr. Beroid’s

parents’ house for over 30 minutes, the deputy sheriffs knocked on the front door and pushed

their way through, vaguely referencing warrants for Mr. Beroid’s arrest. Mr. Beroid, though

confused, did not flee. Yet, without provocation or warning, and in a matter of mere seconds, the

deputy sheriffs shot Mr. Beroid with a Taser as he screamed and fell to the ground. And still, Mr.

Beroid did not resist arrest or attempt to run. Instead, he lay facedown on the floor, injured and

without a shirt, as the deputy sheriffs demanded that he place his hands behind his back or suffer

yet another shock.

        Mr. Beroid was not told he was under arrest. Rather, the deputy sheriffs yelled at and

berated him, threatening to “light him up again” if he did not do as they said. These actions were

taken in complete disregard of the deputy sheriffs’ surroundings. Mr. Beroid’s godchild was

present, as were his parents, younger sister, and cousin.

        The deployment of a Taser – a dangerous weapon designed to cause excruciating pain 1 –

was objectively unreasonable because Mr. Beroid posed no immediate threat and did not attempt

to flee. 2 When the deputy sheriffs knocked on the door, Mr. Beroid spoke to them politely and




1
    See Sara Miller & James Benedict, Shocked by a Taser: "Overwhelming." "Excruciating pain.", REUTERS, Sept.
    20, 2017, https://www.reuters.com/article/us-usa-taser-stunned/shocked-by-a-taser-overwhelming-excruciating-
    pain-idUSKCN1BV1EW; Erica Goode, Tasers Pose Risks to Heart, a Study Warns, The NEW YORK TIMES,
    April 30, 2012, https://www.nytimes.com/2012/05/01/health/research/taser-shot-to-the-chest-can-kill-a-study-
    warns.html.
2
    See Pena v. City of Rio Grande City, Texas, 816 F. App'x 966, 972 (5th Cir. 2020) (reversing the lower court’s
    grant of summary judgement, in part because “there is no evidence [the plaintiff] posed a threat to the safety of
    the officers or others”); Estate of Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 903 (4th Cir.
    2016) (finding that “tasers are proportional force only when deployed in response to a situation in which a
    reasonable officer would perceive some immediate danger that could be mitigated by using the taser… Even
    noncompliance with police directives and nonviolent physical resistance do not necessarily create a continuing
    threat to the officers' safety”) (internal citations omitted); Cyrus v. Town of Mukwonago, 624 F.3d 856, 863 (7th
    Cir. 2010) (finding that the subject of a seizure refusing to release his arms for handcuffing did not justify
    deploying a taser when the subject was unarmed and posed no immediate threat to officers). See also Mattos v.

                                                            2
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 3 of 17 PageID #: 3




remained inside the house. There was no indication that he posed any immediate threat to

anyone. Indeed, when a deputy sheriff attempted to grab Mr. Beroid by the shirt, he backed

further into the domicile, clearly not attempting to flee from the scene.

        Mr. Beroid is one of innumerable Black men who have been unjustly brutalized by law

enforcement. 3 Without accountability, law enforcement will continue to violate the rights of

Black people, producing disastrous consequences. 4 In this instance, Mr. Beroid seeks to hold the

named deputy sheriff Defendants accountable for the violation of his rights under the U.S.

Constitution and Louisiana common and statutory laws.

                                            Jurisdiction and Venue

        1. This action is brought pursuant to 42 U.S.C. § 1983 and the Fourth Amendment to the

United States Constitution. This Court has jurisdiction over Mr. Beroid’s federal claims pursuant

to 28 U.S.C. § 1331 and § 1343. This Court has supplemental jurisdiction over Mr. Beroid’s state

law claims pursuant to 28 U.S.C. § 1367.

        2. On information and belief, the named deputy sheriff Defendants are all residents of the

state of Louisiana. Venue is thus proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because




    Agarano, 661 F.3d 433, 446 (9th Cir.2011) (en banc); Brown v. City of Golden Valley, 574 F.3d 491, 497 (8th
    Cir. 2009).

3
    See Linda So, Black Americans disproportionately die in police Taser confrontations, REUTERS, June 15, 2020,
    https://www.reuters.com/article/us-minneapolis-police-protests-tasers-in/black-americans-disproportionately-
    die-in-police-taser-confrontations-idUSKBN23M16E; Frank Edwards, et al., Risk of being killed by police use
    of force in the United States by age, race – ethnicity, and sex, 116 PNAS 16793, 16794 (2019) (finding that
    Black men are 2.5 more likely than white men to be killed by law enforcement); Mark Hoekstra & Carly Will
    Sloan, Does Race Matter for Police Use of Force? Evidence from 911 Calls, NBER, Feb. 2020,
    https://www.nber.org/papers/w26774; Oliver Laughland, US police have a history of violence against black
    people. Will it ever stop?, THE GUARDIAN, Jun. 4, 2020, https://www.theguardian.com/us-
    news/2020/jun/04/american-police-violence-against-black-people.
4
    See Jamiles Lartey & Abbie VanSickle, ‘Don’t Kill Me’: Others Tell of Abuse by Officer Who Knelt on George
    Floyd, THE NEW YORK TIMES, Feb. 2, 2021, https://www.nytimes.com/2021/02/02/us/derek-chauvin-george-
    floyd-past-cases.html.

                                                         3
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 4 of 17 PageID #: 4




the Defendants reside in this district, and 28 U.S.C. 1391(b)(2) because the wrongful conduct at

issue in this matter occurred wholly within this District.

                                                 Parties

       3. Plaintiff Chance Beroid is a 30-year-old individual who resides in Jennings, Louisiana.

       4. Defendant Christopher LaFleur (“Defendant LaFleur”) was, at all relevant times

herein, a deputy sheriff in Jefferson Davis Parish Sheriff’s Office. On information and belief,

Defendant LaFleur resides in Jefferson Davis Parish, Louisiana. Defendant LaFleur is sued in his

individual and official capacities.

       5. Defendant Ferrell LeBlanc (“Defendant LeBlanc”) was, at all relevant times herein, a

deputy sheriff in Jefferson Davis Parish Sheriff’s Office. On information and belief, Defendant

LeBlanc resides in Jefferson Davis Parish, Louisiana. Defendant LeBlanc is sued in his

individual and official capacities.

       6. Defendant Naquan Senegal (“Defendant Senegal”) was, at all relevant times herein, a

deputy sheriff in Jefferson Davis Parish Sheriff’s Office. On information and belief, Defendant

Senegal resides in Jefferson Davis Parish, Louisiana. Defendant Senegal is sued in his individual

and official capacities.

       7. All Defendants were acting within the scope of their employment and under the color

of state law at all times relevant to this Complaint.

                                        Statement of Facts

       8. Defendant LaFleur, Defendant LeBlanc, and Defendant Senegal (collectively, the

“Deputy Sheriff Defendants”) were wearing body cameras and/or had cameras in or on their

vehicles. On information and belief, these cameras recorded the relevant altercation as detailed in

this Complaint.



                                                    4
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 5 of 17 PageID #: 5




        9. On information and belief, the camera footage shows the Deputy Sheriff Defendants’

involvement in the resolution of an incident between Mr. Beroid and his fiancée, Ms. Jasmine

Goodwin, and his arrest in his parents’ home. The footage is also presumed to show the use of a

Taser by the Deputy Sheriff Defendants and the period of time between Mr. Beroid’s arrest and

his arrival at the Sheriff’s Office.

        10. On March 1, 2020, Mr. Beroid and Ms. Goodwin went bowling on a date night.

While bowling, Mr. Beroid and Ms. Goodwin left their three kids at Mr. Beroid’s parents’ house.

        11. After their evening out, Mr. Beroid and Ms. Goodwin went to Mr. Beroid’s parents’

house to pick up their kids. Before entering the house, they got into a disagreement outside.

Ms. Goodwin called law enforcement and the Deputy Sheriff Defendants arrived shortly

thereafter.

        12. Following the arrival of the Deputy Sheriff Defendants, Mr. Beroid’s father came

outside of the house and engaged with them, Mr. Beroid, and Ms. Goodwin. The situation was

subsequently resolved. Ms. Goodwin went home while Mr. Beroid entered his parents’ house,

where he intended to stay for the evening.

        13. But the resolution of the dispute—the reason the Deputy Sheriff Defendants were

called—did not prompt them to leave the scene. Instead, they lingered en masse outside

Mr. Beroid’s parents’ house for, on information and belief, 30 to 45 minutes after Mr. Beroid

entered the house.

        14. On information and belief, after conferring with each other, the Deputy Sheriff

Defendants approached Mr. Beroid’s parents’ house. Defendant Senegal knocked on the door.

Mr. Beroid’s mother, holding a baby, answered. Defendant Senegal asked her if Mr. Beroid

could come outside. In response, Mr. Beroid’s mother called for Mr. Beroid.



                                                  5
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 6 of 17 PageID #: 6




       15. Mr. Beroid came to the door and greeted the Deputy Sheriff Defendants. Defendant

LaFleur told Mr. Beroid to “grab his shoes” and stated that Mr. Beroid had to go with the Deputy

Sheriff Defendants because there was a warrant out for his arrest. The Deputy Sheriff Defendants

did not tell Mr. Beroid that he was under arrest.

       16. Mr. Beroid was visibly and obviously confused. He told the Deputy Sheriff

Defendants that he did not have an active arrest warrant. With no reason to believe he was being

placed under arrest—since he was not told that was the case—Mr. Beroid stepped further into the

house, away from the now-crowded vestibule. At this point, all three Deputy Sheriff Defendants,

without warning, barged into the house. Defendant LaFleur attempted to grab Mr. Beroid by the

shirt. The large shirt slipped off Mr. Beroid, who, taken aback, stepped a few feet back into the

hallway.

       17. Mr. Beroid did not attempt to flee from the Deputy Sheriff Defendants. Nor did he

pose a physical threat to any of them. All he wanted to understand was why they wanted him to

go to the Sheriff’s Office.

       18. Within seconds after entering Mr. Beroid’s parents’ home, Defendant LaFleur pulled

out his Taser and shot Mr. Beroid—shocking him with electrical current designed to produce

severe pain. Screaming in agony, Mr. Beroid’s body careened and slammed into a door. His

body fell with a thud to the floor.

       19. Before firing his Taser, Defendant LaFleur did not tell Mr. Beroid that he was under

arrest; he did not tell him to put his hands up; and he did not ask him to put his hands behind his

back. The fact is, he did not warn Mr. Beroid in any way that he was about to be shot with a

Taser. In the end, within 30 seconds of knocking on the door, and without any warning or

justification, Defendant LaFleur fired a Taser at Mr. Beroid.



                                                    6
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 7 of 17 PageID #: 7




             20. Axon Enterprise (formerly known as Taser International), the manufacturer of the

Taser, provides safety guidelines for Taser use. These guidelines clearly state that a Taser should

not be used on individuals that are “[p]assively resisting and not an immediate threat or flight

risk.” 5 The guidelines further state that de-escalation should be attempted before Taser

deployment. This can be achieved by communicating with the individual and giving the

individual the opportunity to voluntarily comply. Finally, the guidelines make clear that a Taser

should be deployed so as to minimize dangerous falls, including falls whereby the individual is

unable to catch him or herself before hitting the ground. 6

             21. The circumstances in which it is appropriate to use a Taser were not present here.

Mr. Beroid was not in flight. Nor was he violent or demonstrating any tendency to be so.

Defendant LaFleur nevertheless failed to warn Mr. Beroid that the deputy would deploy a Taser

if Mr. Beroid did not acquiesce to his own arrest.

             22. It was only after Defendant LaFleur shot Mr. Beroid with a Taser that Defendant

Senegal instructed the screaming Mr. Beroid to fall to the ground. Unable to catch himself,

Mr. Beroid fell to the ground on his back and into a bedroom, where his younger sister was

sleeping. Upon hitting the floor, he continued to writhe and scream in pain.

             23. Upon hearing the commotion, Mr. Beroid’s father immediately ran out of another

room of the house to see what was going on. Mr. Beroid’s father was deeply shocked and upset

to see his son shirtless and injured on the ground. Defendant LaFleur’s Taser was still pointed at




   5
    AXON Enterprise, AXON Taser Training Department: Conducted Energy Weapons (CEWs), 22 June 2020
   available at https://my.axon.com/s/training-resources-instructor-course-pre (emphasis omitted).

   6
       Id.


                                                       7
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 8 of 17 PageID #: 8




Mr. Beroid, who had barbs from the Taser lodged in his arm and back. Distressed, Mr. Beroid’s

father attempted to get closer to his son, but Defendant Senegal pushed him back. Defendant

LaFleur proceeded to tell Mr. Beroid to get on his stomach. He complied.

        24. Mr. Beroid now lay shirtless and facedown on the ground as the Deputy Sheriff

Defendants towered over him. Defendant LaFleur demanded that Mr. Beroid put his hands

behind his back. Without giving him even a moment to comply, Defendant Senegal told

Mr. Beroid that Defendant LaFleur would shoot him again if he did not do as he was told.

Defendant LaFleur confirmed that he would “light [him] up again” if he did not comply. Mr.

Beroid put his hands behind his back, and Defendant Senegal proceeded to place him in

handcuffs.

        25. As he was being handcuffed, Mr. Beroid explained to the Deputy Sheriff Defendants

that they could not have arrest warrants because “those charges were dropped”. He also

repeatedly asked them what the charges were for and what year they were from. This question

was met with silence and confusion by the Deputy Sheriff Defendants. First, Defendant LaFleur

stated that he “wasn’t sure.” Eventually, Defendant LaFleur stated that the charges were from the

Jennings Police Department but he did not further specify or provide additional details about the

supposed warrants.

        26. On information and belief, the Deputy Sheriff Defendants did not know the answer to

Mr. Beroid’s questions. In fact, on information and belief, before even entering Mr. Beroid’s

parents’ home, and in response to a question about whether Mr. Beroid had any warrants,

Defendant LaFleur stated “she [presumably, the dispatcher] said confirmed ... we going to find

out.”




                                                  8
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 9 of 17 PageID #: 9




       27. As the Deputy Sheriff Defendants led Mr. Beroid out of his home, he asked his father

to record the officers’ badge numbers and names—at which point, Defendant LaFleur threatened

Mr. Beroid to “walk, before shit gets bad for you.”

       28. Upon arriving at the Sheriff’s Office, the Deputy Sheriff Defendants were met by

emergency medical technicians (“EMTs”) who removed the Taser barbs from Mr. Beroid’s flesh.

Defendant LaFleur took pictures of Mr. Beroid’s injuries.

       29. As they approached Mr. Beroid, Defendant LeBlanc warned the EMTs: “all this is

being recorded.” The Deputy Sheriff Defendants and the EMTs laughed and joked with each

other about the incident as they completed paperwork. Defendant LaFleur and Defendant

Senegal mocked Mr. Beroid and his father. Defendant LaFleur referred to Mr. Beroid’s father as

a “poor, old man” and said “he was about to get fucked up too.” Defendant Senegal laughed and

agreed that he was about to “slam him” also if he had not backed up from his son when he found

him shot and injured on the ground with Taser barbs in his flesh.

       30. It was only when he was booked at the Sheriff’s Office that Mr. Beroid was finally

told what the arrest warrants were for. But no one showed him any proof that the arrest warrants

were linked to active charges.

       31. The Taser burned Mr. Beroid. He was left with burn marks on his arm and back.

Mr. Beroid continues to be anxious and fearful of law enforcement as a result of this incident.

                                          COUNT I
                      Violation under 42 U.S.C. § 1983 – Excessive Force
                              (Against Deputy Sheriff Defendants)

       32. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.




                                                   9
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 10 of 17 PageID #: 10




       33. Mr. Beroid is a citizen of the United States and all Deputy Sheriff Defendants to this

claim are persons for purposes of 42 U.S.C. § 1983.

       34. The Deputy Sheriff Defendants, at all times relevant hereto, were acting under the

color of state law in their capacity as Jefferson Davis Parish Sherriff’s Department officers and

their acts or omissions were conducted within the scope of their official duties or employment.

       35. At the time of the complained events, Mr. Beroid had a clearly established

constitutional right under the Fourth Amendment to be secure in his person from unreasonable

seizure through excessive force.

       36. Mr. Beroid also had the clearly established constitutional right under the Fourteenth

Amendment to bodily integrity and to be free from excessive force by law enforcement.

       37. Any reasonable law enforcement officer knew or should have known of these rights

at the time of the complained conduct as they were clearly established at that time.

       38. The Deputy Sheriff Defendants’ actions and use of force, as described herein, were

objectively unreasonable in light of the facts and circumstances confronting them and

accordingly violated Mr. Beroid’s Fourth Amendment rights.

       39. The Deputy Sheriff Defendants’ actions and use of force, as described herein, were

also malicious and involved reckless, callous, and deliberate indifference to Mr. Beroid’s

federally protected rights. The force used by these Deputy Sheriff Defendants was also

disproportional to the conduct at issue.

       40. None of the Deputy Sheriff Defendants took reasonable steps to intervene and protect

Mr. Beroid from the objectively unreasonable and excessive force of the other Deputy Sheriff

Defendants, despite being in a position to do so. They are each therefore liable for the injuries




                                                   10
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 11 of 17 PageID #: 11




and damages resulting from the objectively unreasonable and excessive force of each other

officer.

           41. Under information and belief, all Deputy Sheriff Defendants engaged in the conduct

described by this Complaint willfully, maliciously, in bad faith, and in reckless disregard of

Mr. Beroid’s federally protected constitutional rights.

           42. Under information and belief, they did so with shocking and willful indifference to

Mr. Beroid’s rights and their conscious awareness that they would cause Mr. Beroid physical and

emotional injuries.

           43. The acts or omissions of the Deputy Sheriff Defendants were moving forces behind

Mr. Beroid’s injuries.

           44. These Deputy Sheriff Defendants acted in concert and joint action with each other.

           45. The acts or omissions of Deputy Sheriff Defendants as described herein intentionally

deprived Mr. Beroid of his constitutional rights and caused him other damages.

           46. The Deputy Sheriff Defendants are not entitled to qualified immunity for the

complained of conduct, as their conduct violated Mr. Beroid’s constitutional rights and was

objectively unreasonable.

           47. As a proximate result of the Deputy Sheriff Defendants’ unlawful conduct, Mr.

Beroid suffered actual physical and emotional injuries, and other damages and losses as

described herein entitling him to compensatory and special damages, in amounts to be

determined at trial.

           48. Mr. Beroid is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C. §

1988, pre-judgment interest and costs as allowable by federal law.




                                                      11
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 12 of 17 PageID #: 12




       49. In addition to compensatory, economic, consequential and special damages, Plaintiff is

entitled to punitive damages against each of the Deputy Sheriff Defendants under 42 U.S.C. § 1983,

in that the actions of each of these Deputy Sheriff Defendants have been taken maliciously,

willfully or with a reckless or wanton disregard of the constitutional rights of Mr. Beroid.

                                            COUNT II
                                            Negligence
                              (Against Defendants LeBlanc and Senegal)

       50. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.

       51. Defendants LeBlanc and Senegal owed a duty to Mr. Beroid to protect him from

undue harm during his arrest.

       52. Defendants LeBlanc and Senegal breached this duty when they failed to intervene

when Defendant LaFleur used his Taser on Mr. Beroid.

       53. As a direct and proximate result of the acts of the Defendants LeBlanc and Senegal

described herein, Mr. Beroid suffered physical injury, psychiatric distress, and continues to

suffer from severe and shock, distress, anguish, sorrow, and loss of enjoyment of life.

       54. The aforesaid physical and psychological injuries sustained by Mr. Beroid were

caused wholly or exacerbated by the negligent acts of the Defendants LeBlanc and Senegal as

described herein.

                                         COUNT III
                         Intentional Infliction of Emotional Distress
                             (Against Deputy Sheriff Defendants)

       55. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.

       56. Mr. Beroid asserts violations of Louisiana law relative to intentional torts by

Defendants La Fleur, LeBlanc, and Senegal of the Jefferson Davis Parish Sheriff’s Office, all of
                                                    12
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 13 of 17 PageID #: 13




whom were acting within the course and scope of their employment with the Jefferson Davis

Parish Sheriff’s Office.

       57. The Deputy Sheriff Defendants at all times relevant hereto were acting under the

color of state law.

       58. The acts or omissions of the Deputy Sheriff Defendants, as described herein, deprived

Mr. Beroid of his constitutional rights and caused him other damages.

       59. As a direct and proximate result of the intentional acts of the Deputy Sheriff

Defendants described herein, carried out in reckless disregard, falsity and/or without sufficient

factual information, Mr. Beroid suffered physical injury, psychiatric distress, and continues to

suffer from severe and shock, distress, anguish, sorrow, and loss of enjoyment of life.

       60. The aforesaid physical and psychological injuries sustained by Mr. Beroid were

caused wholly by reason of the intentional, reckless and/or negligent acts of the Deputy Sheriff

Defendants as described herein.

       61. The Deputy Sheriff Defendants engaged in extreme and outrageous conduct, and

acted maliciously and with specific intent to oppress and harm Mr. Beroid and/or with reckless

disregard of the consequences of their actions and omissions, and as a result, Mr. Beroid is

entitled to damages in an amount to be proven at trial.

                                           COUNT IV
                            Negligent Infliction of Emotional Distress
                               (Against Deputy Sheriff Defendants)

       62. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.

       63. Mr. Beroid asserts violations of Louisiana law relative to negligent torts by

Defendants La Fleur, LeBlanc, and Senegal of the Jefferson Davis Parish Sheriff’s Office, all of



                                                  13
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 14 of 17 PageID #: 14




whom were acting within the course and scope of their employment with the Jefferson Davis

Parish Sheriff’s Office.

          64. The Deputy Sheriff Defendants at all times relevant hereto were acting under the

color of state law.

          65. The acts or omissions of the Deputy Sheriff Defendants, as described herein, deprived

Mr. Beroid of his constitutional rights and caused him other damages.

          66. The Deputy Sheriff Defendants breached their duty of care to Mr. Beroid resulting in

harm to Mr. Beroid within the scope of protection of the duty they owed him. As a result of their

negligent acts, Mr. Beroid suffered physical injury, psychiatric distress, and continues to suffer

from severe and shock, distress, anguish, sorrow, and loss of enjoyment of life.

          67. The aforesaid physical and psychological injuries sustained by Mr. Beroid were

caused wholly by reason of the negligent acts of the Deputy Sheriff Defendants as described

herein.

          68. The Deputy Sheriff Defendants acted with reckless disregard of the consequences of

their actions and omissions, and as a result, Mr. Beroid is entitled to damages in an amount to be

proven at trial.

                                             COUNT V
                                        Aggravated Assault
                                     (Against Defendant LaFleur)

          69. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.

          70. Mr. Beroid asserts violations of Louisiana law relative to intentional torts by

Defendant La Fleur of the Jefferson Davis Parish Sheriff’s Office. He was acting within the

course and scope of his employment with the Jefferson Davis Parish Sheriff’s Office.



                                                     14
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 15 of 17 PageID #: 15




       71. Defendant LaFleur at all times relevant hereto was acting under the color of state law.

       72. Defendant LaFleur threatened to cause physical injury to Mr. Beroid with the use of a

Taser, which is a dangerous weapon.

       73. The acts or omissions of Defendant LaFleur, as described herein, deprived Mr. Beroid

of his constitutional rights and caused him other damages.

       74. As a direct and proximate result of the intentional acts of Defendant LaFleur

described herein, carried out in reckless disregard, falsity and/or without sufficient factual

information, Mr. Beroid suffered physical injury, psychiatric distress, and continues to suffer

from severe shock, distress, anguish, sorrow, and loss of enjoyment of life.

       75. The aforesaid physical and psychological injuries sustained by Mr. Beroid were

caused wholly by reason of the intentional acts of Defendant LaFleur as described herein.

       76. Defendant LaFleur engaged in extreme and outrageous conduct, and acted

maliciously and with specific intent to oppress and harm Mr. Beroid, and as a result Mr. Beroid

is entitled to damages in an amount to be proven at trial.

                                           COUNT VI
                                      Aggravated Battery
                                   (Against Defendant LaFleur)

       77. Mr. Beroid repeats and realleges each and every allegation contained in the previous

paragraphs of this Complaint as if fully alleged herein.

       78. Mr. Beroid asserts violations of Louisiana law relative to intentional torts by

Defendant La Fleur of the Jefferson Davis Parish Sheriff’s Office. He was acting within the

course and scope of his employment with the Jefferson Davis Parish Sheriff’s Office.

       79. Defendant LaFleur at all times relevant hereto was acting under the color of state law.




                                                   15
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 16 of 17 PageID #: 16




       80. Defendant LaFleur used a Taser, which is a dangerous weapon, to cause harm to

Mr. Beroid. Defendant LaFleur intended to cause such harm when he fired this very weapon,

which made offensive contact with Mr. Beroid.

       81. The aforesaid physical and psychological injuries sustained by Mr. Beroid were

caused wholly by reason of the intentional acts of Defendant LaFleur as described herein.

       82. Defendant LaFleur engaged in extreme and outrageous conduct, and acted

maliciously and with specific intent to oppress and harm Mr. Beroid, and as a result Mr. Beroid

is entitled to damages in an amount to be proven at trial.

       WHEREFORE, Mr. Beroid requests the following relief against all Deputy Sheriff

Defendants:

                   a)   Compensatory damages;
                   b)   Punitive damages;
                   c)   Special damages;
                   d)   Reasonable attorneys’ fee and costs;
                   e)   Prejudgment interest;
                   f)   Such other relief as this Court may deem just and proper.


       Dated: March 1, 2021                                  Respectfully submitted,

                                                             /s/ Bruce Hamilton
                                                             Bruce Hamilton, La. Bar No. 33170
                                                             ACLU Foundation of Louisiana
                                                             P.O. Box 56157
                                                             New Orleans, Louisiana 70156
                                                             Telephone: (504) 522-0628
                                                             Facsimile:(504) 613-5611
                                                             bhamilton@laaclu.org

                                                 and

                                                             Peter Sullivan (pro hac vice
                                                             application pending)
                                                             Rumbidzai Maweni (pro hac vice
                                                             application pending)


                                                  16
Case 2:21-cv-00516-TAD-KK Document 1 Filed 03/01/21 Page 17 of 17 PageID #: 17




                                               Ethan Severance (pro hac vice
                                               application pending)
                                               Rachel L. Davidson (pro hac vice
                                               application pending)
                                               FOLEY HOAG LLP
                                               155 Seaport Blvd
                                               Boston, Massachusetts 02118
                                               Telephone: 617.832.1000
                                               Facsimile: 617.832.7000
                                               psullivan@foleyhoag.com
                                               rmaweni@foleyhoag.com
                                               eseverance@foleyhoag.com
                                               rdavidson@foleyhoag.com


                                               Counsel for Plaintiff




                                       17
